Citation Nr: 1216137	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-44 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which denied service connection for hypertension as secondary to service-connected diabetes mellitus type II because evidence submitted was not new and material.  

The Veteran testified at a March 2012 travel Board hearing; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied service connection for hypertension, as secondary to service-connected diabetes mellitus type II.  

2.  Evidence received since the January 2004 rating decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II.  

3.  The Veteran's hypertension is shown by competent, credible, and probative medical evidence to be etiologically related to service-connected diabetes mellitus type II.  




CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied service connection for hypertension, as secondary to service-connected diabetes mellitus type II, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the January 2004 rating decision is new and material; the claim of entitlement for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).

3.  Hypertension is proximately due to or the result of the service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

A claimant may reopen a finally adjudicated claim by presenting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

VA has met its duty to notify and assist the Veteran in this case.  In an April 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2008 letter also provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection.

The Veteran's service treatment records, lay statements, VA and private treatment records, VA examinations, and a Board hearing transcript have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in January 2010.  38 C.F.R. § 3.159(c)(4) (2011).  September 2009 and October 2010 VA examinations for diabetes mellitus also addressed the Veteran's hypertension.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the Veteran's medical history and contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and contain an opinion with respect to etiology of the Veteran's hypertension along with reasons and bases for the opinions rendered.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not identified any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Therefore, the Board finds that its duty to assist the Veteran has been met.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b)  which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b) . 

1.  New and Material Evidence

The RO previously considered and denied the Veteran's claim for service connection for hypertension, as secondary to service-connected diabetes mellitus type II in an unappealed January 2004 rating decision.  

The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512 (1992).

The last final denial of service connection for hypertension was in January 2004.  In the January 2004 rating decision, the RO found that hypertension was not related to service-connected diabetes mellitus type II, nor was there any evidence of hypertension in service.  Thus, the Board finds that new and material evidence in this case must establish nexus between currently diagnosed hypertension and service-connected diabetes mellitus type II, or alternately must establish nexus between currently diagnosed hypertension and the Veteran's period of service.  

Evidence received subsequent to the January 2004 rating decision includes VA treatment records dated from 2006 to 2010; a June 2009 private opinion from Dr. S.H.F.; VA examinations dated in September 2009, January 2010, and October 2010; and a March 2012 Board hearing transcript.  This evidence is new in that it has not previously been received or presented.  

The Board finds that the additional evidence submitted in this case is material.  VA treatment records show that the Veteran continues to carry a diagnosis of hypertension and notes that the Veteran is followed by a private endocrinologist.  Dr. S.H.F., the Veteran's private physician, opined in June 2009 that the Veteran's hypertension is causally related to his diabetes.  An October 2010 VA examination shows that the Veteran's hypertension is aggravated by diabetes mellitus.  New evidence in this case establishes a nexus between the Veteran's diagnosed hypertension and service-connected diabetes mellitus.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II.  The claim has been reopened.  Further, the Board may proceed with a merits adjudication of the Veteran's claim on this issue as the RO reopened and ultimately denied this claim on the merits in an April 2010 supplemental statement of the case. As such, the Board may adjudicate the claim for service connection without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Reopened Claim 

The Veteran contends that hypertension is secondary to service-connected diabetes mellitus. 

The Veteran is currently service-connected for diabetes mellitus type II.  The Veteran has reported that he was first diagnosed with diabetes mellitus in 1993, and VA and private treatment records also note a history of diabetes mellitus in 1993.  The Veteran reported during his Board hearing that he was followed by Dr. M.E.W. and Dr. S.H.F. for diabetes mellitus and hypertension.  The Veteran reported that hypertension was first diagnosed in 2002.  

Treatment records from Dr. M.E.W. and Dr. S.H.F. at the Austin Endocrine Associates, P.A. dated from 2000 to 2002 show that the Veteran was followed for high blood pressure with a diagnosis of probable hypertension.  The Veteran was started on Lisinopril for his blood pressure in November 2002.  A December 2003 VA examination confirmed a diagnosis of hypertension; however, the VA examiner opined that hypertension was less likely than not related to diabetes mellitus.  A statement of reasons and bases was not provided for the opinion rendered.  

VA treatment records dated from 2006 to 2010 show that the Veteran continues to carry a diagnosis of hypertension.   In a June 2009 letter, Dr. S.H.F. opined that the Veteran's hypertension was causally related to his diabetes and that he required four different drugs for that problem.  He noted that because of the increased risk of cardiovascular disease associated with diabetes and hypertension, the Veteran was on cholesterol lowering medicine (Simvastatin and aspirin).  

During a September 2009 VA examination for diabetes mellitus, the VA examiner identified "hypertension" in a chart, under "identified complications of diabetes".  However, in the same VA examination report, the VA examiner identified hypertension in a chart under a heading as "not related to diabetes" with a rationale noting that diagnostic testing did not show renal involvement.  

The Veteran was afforded a VA examination in January 2010 for the evaluation of his claimed hypertension.   The claims file was reviewed.  The Veteran noted a diagnosis of hypertension since 2002, and he had been on antihypertensive medication since that time.  The Veteran was noted to have a diagnosis of diabetes mellitus type II since 1993.  A physical examination was completed.  The VA examiner opined that hypertension was less likely as not a result of diabetes mellitus type II, insulin-requiring.  He reasoned that the Veteran's hypertension was diagnosed in 2002 after his diagnosis of diabetes mellitus in 1993, but there was no laboratory evidence of diabetic neuropathy or echocardiographic evidence of systolic or diastolic dysfunction which could be caused by diabetes, and could be the cause of hypertension.  He opined that in all probability, the Veteran developed essential hypertension after the diagnosis of diabetes mellitus type II.  The VA examiner did note Dr. S.H.F.'s opinion, but states that Dr. S.H.F. did not support his opinion with objective evidence.  

During an October 2010 VA examination for diabetes mellitus and hypertension, the Veteran's medical history was discussed and a physical examination was completed.  The Board notes that neurological examinations were also completed for the evaluation of bilateral peripheral neuropathy of the lower extremities, secondary to diabetes mellitus.  The Veteran was also diagnosed with chronic kidney disease secondary to diabetes mellitus.  The VA examiner indicated in a chart that hypertension was "not related to diabetes" with a rationale noting that diagnostic testing showed normal renal function.  However, in the same report, the VA examiner opined that hypertension was aggravated by the Veteran's diabetes, reasoning that diabetes accelerated the process of atherosclerosis which exacerbated hypertension.  The VA examiner indicated that he could not determine a baseline level of disability without the appropriate medical records.  

The Veteran has also provided lay evidence in this case, during a March 2012 Board hearing, and during the course of his treatment.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided testimony with respect to his treatment history, and with respect to opinions provided by his treating physician.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports in evaluating his present claim for service connection.  The Board notes, however, that with respect issue of causation; the Veteran does not possess the medical training and expertise necessary to render a medical opinion and medical evidence is required in this regard.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay witness can provide an "eye-witness" account of visible symptoms, but cannot offer evidence that requires medical knowledge, such as causation or etiology of a disease or injury).  See also 38 C.F.R. § 3.159(a)(2).  

The evidence of record clearly shows that the Veteran has a current diagnosis of hypertension, and hypertension was diagnosed approximately nine years after the Veteran was diagnosed with diabetes mellitus type II.  However, the record contains several conflicting medical opinions with regard to whether hypertension is etiologically related to service-connected diabetes mellitus.  

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that a December 2003 VA opinion is of little probative value in this case, because the VA examiner did not provide any reasons and bases for the opinion rendered.  Although the opinion provided in during a September 2009 VA examination was not entirely clear, it appears, based on the rational provided, that the VA examiner found that hypertension was not related to diabetes because diagnostic testing did not show renal involvement.  A January 2010 opinion shows that hypertension was not as likely as not a result of diabetes mellitus type II because there was no laboratory evidence of diabetic neuropathy or echocardiographic evidence of systolic or diastolic dysfunction which could be caused by diabetes, and could be the cause of hypertension.  The Board notes, however, that the Veteran has been diagnosed with diabetic neuropathy secondary to diabetes mellitus and he is service-connected for such.  Because the factual premise upon which the January 2010 opinion is based is not accurate; the Board finds that that opinion is less probative in this case.  

Dr. S.H.F. opined in June 2009 that the Veteran's hypertension was causally related to his diabetes mellitus.  The Board finds that Dr. S.H.F.'s opinion is probative in this case, as he is the Veteran's treating physician specializing in endocrinology, and the Veteran has been followed in his office for both diabetes mellitus and hypertension since its onset.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  While an October 2010 VA opinion was not entirely clear, it appears that the VA examiner ultimately found that hypertension was aggravated by the Veteran's diabetes, reasoning that diabetes accelerated the process of atherosclerosis which exacerbated hypertension.  The Board finds that the October 2010 VA opinion is also probative.  The Board notes that while the October 2010 VA examiner could not determine if there was a baseline level of disability for hypertension without the appropriate medical records; because Dr. S.H.F. found that hypertension was directly caused by diabetes mellitus type II, the Board need not consider the baseline level of severity of hypertension prior to aggravation in this case.  Cf. Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds that a June 2009 opinion from Dr. S.H.F. provides competent, credible, and probative medical evidence showing that the Veteran's hypertension is proximately due to or the result of service-connected diabetes mellitus type II.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

C.  Conclusion

The Veteran has been diagnosed with hypertension and competent, credible, and probative medical evidence relates the Veteran's currently diagnosed hypertension to service-connected diabetes mellitus type II.   Therefore, the Board concludes that the evidence supports a finding that the Veteran has hypertension etiologically related to a service-connected disability. 


ORDER

Service connection for hypertension, secondary to service-connected diabetes mellitus type II, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


